Citation Nr: 1032789	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-03 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, currently 
rated as 10 percent disabling.  

2.  Entitlement to service connection for a mental disability, 
claimed as generalized anxiety disorder.  

3.  Entitlement to service connection for sexual dysfunction.  

4.  Entitlement to service connection for a right ankle 
disability.  

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral knee disabilities.

7.  Whether new and material evidence has been received to reopen 
a claim for service connection for a lumbar spine disability.  

REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart


INTRODUCTION

The veteran had active military service from March 1977 to 
November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
This case was remanded by the Board for additional development in 
an action dated in April 2008.  In the course of the remand, 
service connection was granted for two disabilities claimed in 
the original appeal:  a cervical spine disability, and allergies.  
The granting of service connection for these two claims 
constitutes a complete grant of the benefits sought; those issues 
therefore are no longer on appeal.  The Board's remand orders 
having been complied with, the captioned issues are once again 
properly before the Board for appellate review.  




FINDINGS OF FACT

1.  The veteran's hemorrhoids are evidenced by a small, external, 
nontender, reducible hemorrhoid, and a small, internal, reducible 
hemorrhoid, with no thromboses or fissures noted; the Veteran 
does not use any medication for his hemorrhoids.

2.  The Veteran does not have a mental disorder that is related 
to his military service.

3.  The Veteran does not have a sexual dysfunction that is 
related to his military service.

4.  The Veteran does not have a right ankle disability that is 
related to his military service.

5.  The Veteran does not have a right shoulder disability that is 
related to his military service.

6.  By an August 1989 rating decision, the RO denied service 
connection for chronic low back pain, and for bilateral 
patellofemoral (knee) joint syndrome; the veteran did not appeal 
the denials of service connection.  

7.  The evidence received since the August 1989 RO decision is 
either cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the Veteran's 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7336 (2009).

2.  The veteran does not have a mental disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).  

3.  The veteran does not have a sexual dysfunction that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.

4.  The veteran does not have a right ankle disability that is 
the result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.

5.  The veteran does not have a right shoulder disability that is 
the result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1131,  5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.

6.  The evidence received since the August 1989 denial of service 
connection for a bilateral knee disability is not new and 
material; the claim for this benefit is not reopened.  38 C.F.R. 
§ 3.156(a) (2009). 

7.  The evidence received since the August 1989 denial of service 
connection for lumbar spine disability is not new and material; 
the claim for this benefit is not reopened.  38 C.F.R. § 
3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in January and 
February 2004, October 2005, and May and June 2008.  Although the 
complete notice required by the VCAA was not provided until after 
the RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  

The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
apprised of the requirement that new and material evidence be 
submitted in order to reopen his previously denied claims, and 
given definitions of new and material evidence.  See Kent v. 
Nicholson, 20 Vet.App. 1, 10 (2006).    

The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the results 
of its reviews of the issues on appeal and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his claims.  
VA has no duty to inform or assist that was unmet. 

II.  Hemorrhoids

The Veteran was initially granted service connection for 
hemorrhoids in a rating decision dated in August 1989, rated as 
non-compensably (zero percent) disabling.  He requested an 
increased (compensable) rating in January 2004.  The rating 
decision of  February 2005 granted a compensable rating of 10 
percent, effective January 9, 2004, the date of receipt of the 
claim.  The Veteran did not specifically appeal the increased 
rating in his February 2005 notice of disagreement (NOD), but the 
RO nevertheless construed the NOD to be a disagreement with all 
of the issues decided in the January 2004 rating decision, and 
therefore included the hemorrhoids issue as an claim on appeal 
when it issued the SOC in January 2006.  In light of the RO's 
decision to consider the hemorrhoids rating issue as still being 
on appeal, the Board must also consider the issue to be on 
appeal.  

The Veteran was afforded a VA examination related to this claim 
in May 2004.  The Veteran reported that he had a stool leakage 
problem and that he had hemorrhoids that were constantly present.  
He reported that he was not receiving any treatment for this 
condition.  He asserted that his hemorrhoids made it difficult to 
work due to constant pain and bleeding.  Examination revealed 
external hemorrhoids, already reduced, leaving only redundant 
tissue that were not reducible.  There was no evidence of 
bleeding, and thrombosis was absent.  There was evidence of 
frequent recurrence, with excessive redundant tissue.  The CBC 
result was within normal limits.  The examiner concluded that 
there was no change in the previous diagnosis of hemorrhoids, 
external or internal, that the hemorrhoids did not cause 
significant anemia, and that they did not cause malnutrition.  

The Veteran was afforded another related VA examination in 
February 2009.  The Veteran reported that he had pain with every 
bowel movement, but denied any surgeries, history of rectal 
trauma, anal infections, proctitis, or fistula or rectal 
neoplasms.  He also denied any diarrhea or perianal discharge.  
He reported intermittent episodes of a small amount of rectal 
bleeding that occur approximately once or twice a month.  He 
reportedly was not taking any medications for his hemorrhoids.  
Examination revealed a small, external, nontender, reducible 
hemorrhoid, and a small, internal, reducible hemorrhoid, with no 
thromboses or fissures noted.  CBC testing revealed that the 
Veteran's hematocrit was minimally low.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  The United States Court 
of Appeals for Veterans Claims (Court) has also found that staged 
ratings are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where a service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  
Here, the Board has found no medical evidence of record that 
would warrant a staged rating for this increased rating claim.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Veteran's hemorrhoids disability is evaluated utilizing the 
rating criteria found at Diagnostic Code 7336.  38  C.F.R. § 
4.114.  Under Diagnostic Code 7336, a non-compensable (zero 
percent) rating is for application when there are mild or 
moderate symptomatology.  A 10 percent rating is for application 
when there are large or thrombotic, irreducible hemorrhoids, with 
excessive redundant tissue, evidencing frequent recurrences.  A 
20 percent rating, the highest available under Diagnostic Code 
7336, is for application when there is persistent bleeding and 
with secondary anemia, or with fissures.  

Here, the medical evidence discussed above clearly shows that the 
Veteran's hemorrhoid disability does not warrant a higher, 20 
percent, rating because there is no evidence of persistent 
bleeding, with secondary anemia, or fissures.  Absent medical 
evidence of any of the criteria for a higher rating, the claim 
must be denied. 

III.  Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  
Further, disability that is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

A.  Mental disorder

The Veteran contends that he has an anxiety disorder that is 
related to his military service.  In testimony at a March 2008 
hearing before the undersigned Veterans Law Judge, he stated that 
he kept any mental problems in service to himself, and that he 
did not seek any psychiatric treatment until about 2000, or about 
15 years after leaving military service.  The Veteran's STRs are 
silent as regards any mental problem.  The report of his 
separation examination in October 1985 found no related 
abnormalities on clinical evaluation, and he did not report any 
on the medical history he provided for the examiner.  

Of record are private treatment records from psychiatrist 
Marjorie Warren, M.D., dated from July to September 2008.  Dr. 
Warren's treatment notes indicated treatment for bipolar disorder 
and posttraumatic stress disorder (PTSD).  The treatment notes 
indicate that the PTSD is related to physical abuse the Veteran 
suffered in childhood.  Dr. Warren did not relate the PTSD to the 
Veteran's military service in any way.  

The Veteran was afforded a VA mental disorders examination in 
February 2009.  The examiner briefly discussed Dr. Warren's 
treatment notes, and summarized the Veteran's relevant medical 
history, including the absence of any mention of a mental 
disorder in service.  The Veteran reported that he had one 
traumatic incident as a child when he saw someone killed when he 
was 10 years old, and that this still affects him when he hears 
about people being killed.  He reported that he also had several 
other traumatic events that occurred in the past, none of which 
occurred while he was on active duty.  The Veteran reported that 
his main problem was his anger.  

The examiner summarized his findings, noting that the previously 
diagnosed bipolar disorder was deemed to be an accurate diagnosis 
given that the Veteran has periods of depression and what are 
most likely periods of hypomania.  The Veteran reported a long 
history of drug abuse in the past, and the examiner noted that 
this abuse causing a mood disorder could not be ruled out, though 
the examiner also noted that, while the Veteran has reportedly 
been off of drugs for some ten years, he still continues to have 
what is judged to be hypomania when off a drug prescribed for his 
mental disorder.  

This examiner also opined that the previous diagnosis of PTSD 
does not appear to be an appropriate diagnosis because the 
Veteran does not meet the diagnostic criteria, such as ability to 
report an accurate stressor or to report intrusive thoughts 
related to his childhood experiences.  Moreover, none of several 
other reported incidents, all of which were non-military, meet 
criteria for PTSD stressors.  The examiner also noted that the 
Veteran does not meet the diagnostic criteria for generalized 
anxiety disorder.  The examiner explained that the Veteran's 
anxiety appears to be either related specifically to psychosocial 
stressors, or may be secondary to bipolar disorder.  He also 
reported that the Veteran averred that his psychiatric symptoms 
began early in his military career, and were related to chronic 
physical pain and to conflicts with others in service.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of clinical 
attention) diagnosis was bipolar disorder I, most recent episode 
hypomanic, and alcohol and marijuana dependence, in sustained 
full remission.  There was no diagnosis in Axis II (personality 
disorders and mental retardation).  The Axis III (general medical 
conditions) diagnoses are not relevant here.  In Axis IV 
(psychosocial and environmental problems) the examiner noted the 
Veteran's financial problems.  The Axis V (global assessment of 
functioning (GAF) score) report was 45.  The examiner concluded 
that, based on his examination of the Veteran, it cannot be 
stated that the Veteran's psychiatric symptoms were caused by or 
were aggravated by his military service.  

Here, the evidence shows that the Veteran has a current mental 
disability, diagnosed as bipolar disorder.  However, there is no 
competent medical evidence of a mental disorder while in service, 
no evidence of continuity of symptomatology until about 2000, 
many years after leaving military service, and there is no 
competent medical evidence of a nexus between the Veteran's 
current psychiatric symptoms and his military service.  The 
criteria for award of service connection for any mental disorder 
therefore are not met, and the claim must be denied.  

B.  Sexual dysfunction

The Veteran's STRs contain no record of complaint or treatment 
related to any form of sexual dysfunction.  There is a single 
entry in June 1981 related to discharge from the penis, which was 
identified as nonspecific urethritis, but there was no mention of 
any sexual dysfunction.  His separation examination is silent as 
regards sexual dysfunction.  At his March 2008 hearing before the 
undersigned, the Veteran testified that he believed that he has 
sexual dysfunction that began about the time that he began to 
have increased knee and back pain.  

At a February 2009 VA examination, the Veteran denied any 
erectile dysfunction related to his back disability.  The Veteran 
reported to this examiner that he has sexual dysfunction that 
began after he got out of military service, and that he did not 
seek any related medical evaluation while in service.  He 
reported taking Cialis to enable penetration, but denied having 
had any other treatment for sexual dysfunction.  He denied any 
history of diabetes, thyroid disease, vascular disease, or 
neurological disease.  Though the etiology of the Veteran's 
averred sexual dysfunction was not established, the examiner 
opined that the sexual dysfunction is less than likely as not 
related to his military service because, it was reasoned, the 
disorder began after the Veteran left military service, and the 
Veteran's STRs are negative for any complaints or diagnoses of 
sexual dysfunction.  

Here, there is credible lay evidence of sexual dysfunction.  
However, there is no credible medical or lay evidence of any in-
service event related to the averred sexual dysfunction, and 
there is no credible medical evidence of a nexus between the 
Veteran's military service and the averred sexual dysfunction.  
The Veteran has suggested that his claimed sexual dysfunction is 
etiologically related to his back and knee disability(ies).  As a 
layperson, the Veteran is qualified to report the symptoms he 
experiences, but there is no evidence showing that he has the 
requisite qualifications to render competent medical opinion or 
to diagnose any medical disease or disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2009); 38 C.F.R. § 3.159(a)(1).  Moreover, the Board notes that 
the Veteran is not service-connected for either a back or a knee 
disability, negating the possibility of service connection on 
secondary basis.  Finally, there is no credible evidence of 
continuity of symptomatology since leaving service; the Veteran 
avers only that his sexual dysfunction began after service, but 
did not tell the undersigned as his hearing, or his VA examiner 
in February 2009, when that was.  Absent any credible medical 
evidence of a nexus between the Veteran's claimed sexual 
dysfunction and his military service or a service-connected 
disability, the Board finds that service connection is not 
warranted, and the claim is denied.  

C.  Right ankle

The Veteran contends that he has a right ankle disability that is 
etiologically related to his military service, specifically to 
having to march on hard surfaces in combat boots.  (The Board 
notes that the Veteran originally claimed service connection for 
a left foot disability.  However, in testimony at an October 2005 
hearing at the RO, he corrected for the record that the claim was 
for a right ankle disability, not a left foot disability.)  

The Veteran's STRs contain several entries related to both left 
and right ankle strains.  The only entry related to the right 
ankle was in May 1982.  Entries in 1978 discussed a knee, but not 
an ankle, complaint after having run on hard surfaces.  The 
Veteran's separation examination did not mention any abnormality 
related to the ankles, nor did the Veteran report any ankle-
related complaint on the medical history he completed at the time 
of the separation examination.  

The Veteran was afforded a VA examination given in February 2009 
in order to determine whether or not he has a current right ankle 
disability that is related to his military service.  The Veteran 
reported the in-service ankle sprains, but also reported that 
there had been no fractures or required surgery.  He reported to 
this examiner that he has intermittent episodes of right ankle 
pain that occur about once every other month, lasting for a 
couple of weeks, accompanied by swelling, pain, and fatigue.  He 
denied any specific flare-ups.  He reported having difficulty 
with walking on uneven surfaces and that climbing stairs results 
in pain.  He reported using an ankle brace intermittently.  X-
rays of the right ankle showed no fracture or dislocation, and no 
evidence of a joint effusion.  There was evidence of mild 
spurring along the dorsum of the foot.  There was a heel spur.  
There was no evidence of an acute injury.  

Examination revealed no effusion, no warmth, and no tenderness in 
the right ankle.  Dorsiflexion was from zero to 15 degrees with 
pain throughout the range of motion.  There was no weakness, 
fatigue, or incoordination noted on repeated testing, and no 
additional loss of motion due to pain with repetitions.  Plantar 
flexion was from zero to 20 degrees with pain throughout the 
range of motion.  There was no weakness, fatigue, or 
incoordination noted on repeated testing, and no additional loss 
of motion due to pain with repetitions.  There was no varus or 
valgus angulation of the os clacis in relation to the 
tibia/fibula.  

Based on his examination of the record, the examiner determined 
that the single entry related to the right ankle should have 
resolved after treatment (the record shows no subsequent entry 
related to the right ankle).  Noting that the Veteran's discharge 
examination did not document any right ankle symptoms, the 
examiner opined that it is less than likely as not that the 
Veteran's current right ankle symptoms are related to his 
military service.  

Here, there is evidence of a current right ankle disability as 
evidenced by limitation of range of motion with accompanying 
pain.  There is also a single STR entry related to a right ankle 
sprain.  However, the Veteran's separation examination revealed a 
normal clinical examination and no reported history of a chronic 
right ankle disability.  Moreover, there is no credible medical 
evidence of a nexus between the Veteran's period of military 
service and the current right ankle symptomatology.  

There also is no evidence of continuity of symptomatology related 
to the right ankle claim.  At his hearing before the undersigned, 
the Veteran did not aver that he had had ankle symptoms since 
leaving service in 1985; he merely speculated that he has a 
current right ankle disability related to marching on hard 
surfaces in service.  As noted above, the only STR file entry 
discussing complaints related to marching on hard services was 
related to a knee, not an ankle, complaint.  The regulatory 
criteria for award of service connection having not been met, 
service connection is denied.  

D.  Right shoulder

The Veteran contends that he injured his right shoulder while 
playing softball in 1978, and that he was seen for the painful 
shoulder and given pain medication.  The Veteran's STRs, which 
give every indication that they are complete, contain no report 
of a right shoulder injury.  Neither the Veteran's separation 
examination nor the report of medical history provided by him at 
the time of his separation examination reported any abnormality 
related to the right shoulder.  

He was examined in February 2009 to determine if he has a right 
shoulder disability that is related to his military service.  The 
Veteran reported having constant pain in his right shoulder 
daily.  He also reported that the shoulder pain awakens him at 
night, and that he takes pain medication for his shoulder pain.  
He reported receiving injections about three times per year for 
his shoulder pain.  

Examination of the right shoulder revealed some limitation of 
motion with pain, but no weakness, fatigue, or incoordination 
noted on repeated testing, and no additional loss of motion due 
to pain with repetitions.  X-ray examination of the right 
shoulder was normal.  

Based on his review of the Veteran's STRs and his examination, 
and noting the absence of any STR entry related to the right 
shoulder and the absence of documentation of any right shoulder 
on the Veteran's separation examination, the examiner opined that 
is it less than likely as not that the Veteran's present shoulder 
symptoms are etiologically related to his military service.  

Here, there is evidence of a current right shoulder disability, 
as evidenced by limitation of motion and pain exhibited on 
examination.  However, there is no credible medical evidence of 
an in-service right shoulder injury, and no medical evidence of a 
nexus between the Veteran's current right shoulder symptoms and 
his military service.  

The Board also finds no convincing evidence of continuity of 
symptomatology as regards the Veteran's right shoulder complaint.  
In addition to the absence of mention of a shoulder complaint at 
the time of discharge from service, the Veteran's original VA 
claim in May 1989 made no mention of a shoulder complaint.  A 
related VA orthopedic examination given in July 1989 also made no 
mention of a shoulder complaint.  Even though this examiner was 
not tasked with exploring a shoulder complaint, the Board finds 
it significant that the Veteran did not at least mention an 
existing orthopedic symptom when being examined by an 
orthopedist.  Moreover, the Veteran has not specifically averred 
any continuity of symptomatology.  In light of the foregoing 
evidence and analysis, service connection for a right shoulder 
disability is denied.  

The Board acknowledges the Veteran's contention that his claimed 
disabilities are related to his military service.  While he is, 
as a layperson, qualified to report the symptoms he experiences, 
the evidence does not show that he has the specialized medical 
education, training, and experience necessary to render competent 
medical opinion as to the etiology of these disabilities.  
Espiritu, supra; 38 C.F.R. § 3.159(a)(1).  Consequently, the 
Veteran's own assertions as to the etiology of his claimed 
disabilities have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against these 
service connection claims.   

IV.  New and material evidence

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service 
connection has been previously denied and that decision became 
final, the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was denied service connection for bilateral knee 
disabilities and for chronic low back pain in a rating decision 
dated in August 1989.  The Veteran did not appeal the denial of 
service connection, and the August 1989 RO decision thus is a 
final one.  Therefore, as noted above, the Board does not have 
jurisdiction to adjudicate the claim at this time unless new and 
material evidence has been received into the record that relates 
to an unestablished fact necessary to substantiate the claims.  

The evidence of record at the time of the RO's August 1989 
decision consisted of the Veteran's STRs, post-service medical 
records related to back pain that began in about January 1989, 
and of left knee swelling that began in about early 1987.  Also 
of record was the report of a July 1989 VA examination that 
reported that the Veteran gave a history of back pain beginning 
in 1982 while in service, and of a bilateral knee condition that 
he said had been diagnosed as chondromalacia in the past.  

In the August 1989 rating decision, the RO denied service 
connection for both of these claimed disabilities.  Denial was 
based on the absence of any mention of either disability on 
examination at the time of his separation from active duty, on an 
assessment that the evidence showed that related in-service 
complaints were acute and transitory, and on medical evidence 
that showed that the Veteran injured his low back on a number of 
occasions after service, and was seen for left knee strain in 
1987.  In essence, the denial of service connection for both of 
these disabilities was based on the absence of credible medical 
evidence of an in-service injury or event related to the low back 
and the bilateral knees disabilities.  Thus, in order reopen the 
claims of service connection for a low back disability and a 
bilateral knee disability, there must be received into the record 
new evidence that the claimed disabilities had their origins in 
the Veteran's active military duty.    

Since the time of the RO's August 1989 denial of service 
connection for the claimed low back and the bilateral knees 
disabilities, there has been a great deal of evidence and other 
information added to the record.  While most of it is new in that 
is was not of record at the time of the RO's August 1989 
decision, the Board finds that none of it is material because 
none of it relates to an unestablished fact necessary to 
substantiate the claims.  Put another way, none of the newly 
received evidence is credible evidence that either of these two 
claimed disabilities originated in military service.  

The Board acknowledges that there are several notations in the 
newly received medical records of related injuries that began in 
service.  However, in each instance, the medical professional 
reporting this relied entirely on the history reported by the 
Veteran.  Since such reports are no more than redundant claims by 
the Veteran of his averred in-service injuries and his redundant 
lay assertions of a nexus between current symptoms and his active 
military service, they do not constitute new and material 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) 
(doctor's opinions based on history furnished by appellant and 
unsupported by clinical evidence were merely conclusions 
unsupported by any objective medical evidence).  

In sum, while there is much evidence that is new to the record, 
none of the evidence is material because none of it credibly 
relates either of these claimed disabilities to an event or 
events in service.  In view of the foregoing, the Board finds 
that new and material evidence adequate to reopen the previously 
denied claim of service connection for a low back disability or a 
bilateral knee disability has not been received, and the 
application to reopen these claims will therefore be denied.  


ORDER

Entitlement to an increased rating for hemorrhoids, currently 
rated as 10 percent disabling, is denied.  

Entitlement to service connection for a mental disability, 
claimed as generalized anxiety disorder, is denied.  

Entitlement to service connection for sexual dysfunction is 
denied.  

Entitlement to service connection for a right ankle disability is 
denied.  

Entitlement to service connection for a right shoulder disability 
is denied.

New and material evidence having not been received to reopen the 
claim of entitlement to service connection for bilateral knee 
disabilities, the benefit sought on appeal is denied.  

New and material evidence having not been received to reopen the 
claim of entitlement to service connection for a lumbar spine 
disability, the benefit sought on appeal is denied.  



________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


